EXHIBIT 10.5


CORPORATE GOVERNANCE AGREEMENT
 
 
THIS CORPORATE GOVERNANCE AGREEMENT is made and entered into as of __________
__, 2007 (this “ Agreement ”), by and among (i) DGSE Companies, Inc., a Nevada
corporation (together with its successors and permitted assigns, “ DGSE ”), (ii)
Stanford International Bank, Ltd., a company organized under the laws of Antigua
and Barbuda (together with its successors and permitted assigns, “ SIBL ”), and
(iii) Dr. L.S. Smith, an individual resident of the State of Texas (together
with his heirs and assigns, “ Smith ” and, together with SIBL, the “
Stockholders ”).
 
RECITALS
 
WHEREAS, DGSE, its wholly-owned subsidiary, DGSE Merger Corp., a Delaware
corporation (“ Merger Sub ”), Superior Galleries, Inc., a Delaware corporation
(f/k/a Tangible Asset Galleries, Inc., a Nevada corporation) (“ Superior ”), and
SIBL, as stockholder agent, made and entered into that certain Amended and
Restated Agreement and Plan of Merger and Reorganization as of January 6, 2007
(as amended, modified or supplemented from time to time, the “ Merger Agreement
”);
 
WHEREAS, the Merger Agreement provides for the merger of Superior with and into
Merger Sub, with Superior as the surviving company and a wholly-owned subsidiary
of DGSE (the “ Merger ”);
 
WHEREAS, pursuant to the Merger, all outstanding capital stock of Superior may
be exchanged for shares of common stock, par value $0.01 per share, of DGSE (the
“ DGSE Common Stock ”), subject to the terms and conditions set forth in the
Merger Agreement;
 
WHEREAS, SIBL is currently the largest stockholder of Superior and Smith is
currently the largest stockholder of DGSE;
 
WHEREAS, the stockholders of Superior and DGSE need to approve the Merger
Agreement in order for the Merger to be consummated and Smith and SIBL desire to
induce each other to support and approve the Merger Agreement and to enter into
support agreements in relation thereto; and
 
WHEREAS, Smith and SIBL desire to establish in this Agreement certain terms and
conditions concerning the post-Merger board of directors of DGSE (the “ DGSE
Board ”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the parties
hereto (collectively, the “ Parties ”), intending to be legally bound, hereby
agree as follows:
 
1. Certain Definitions. Unless otherwise expressly provided herein, the
following terms, whenever used in this Agreement, shall have the meanings
ascribed to them below:
 
“ Affiliate ” means, with respect to any specified Person, (1) any other Person
who, directly or indirectly, owns or controls, is under common ownership or
control with, or is owned or controlled by, such specified Person, (2) any other
Person who is a director, officer, managing member or general partner or is,
directly or indirectly, the Beneficial Owner of ten percent (10%) or more of any
class of equity securities, of the specified Person or a Person described in
clause (1) next above, (3) another Person of whom the specified Person is a
director, officer or partner or is, directly or indirectly, the Beneficial Owner
of ten percent (10%) or more of any class of equity securities, (4) another
Person in whom the specified Person has a substantial beneficial interest or as
to whom the specified Person serves as trustee or in a similar capacity, or (5)
if applicable, any member of the Immediate Family of the specified Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“ Associate ” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act (or any successor regulation thereto).
 
G-1

--------------------------------------------------------------------------------


 
“ Beneficially Own ” means, with respect to any Person, any securities:
 
(a) which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants, options or otherwise;
 
(b) which such Person or any such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 promulgated under the Exchange Act as such
rule is in effect on the date of this Agreement), including pursuant to any
agreement, arrangement or understanding, whether or not in writing; provided,
however , that a Person shall not be deemed to “Beneficially Own” any security
under this subparagraph (b) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding arises solely from a revocable proxy given in response to a public
proxy or consent solicitation made by DGSE pursuant to, and in accordance with,
the applicable provisions of the General Rules and Regulations promulgated under
the Exchange Act; or
 
(c) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has an agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in the
proviso to subparagraph (b) next above) or disposing of any voting securities of
DGSE; provided, however , that nothing in this subparagraph (c) shall cause a
person engaged in business as an underwriter of securities to “Beneficially Own”
any securities acquired through such Person’s participation in good faith in a
firm commitment underwriting under the Securities Act until the expiration of
forty days after the date of such acquisition.
 
The related term “ Beneficial Owner ” shall have the correlative meaning.
 
“ Common Stock ” means the common stock, par value $0.01 per share, of DGSE, or
any capital stock into which such common stock may be converted or exchanged.
 
“ DGSE Shares ” means, with respect to any Stockholder, all shares of DGSE
capital stock (or any capital stock into which such capital stock may be
converted or exchanged) Beneficially Owned by such Stockholder.
 
“ Director ” means any director on the DGSE Board.
 
“ Effective Time ” means the effective time of the consummation of the Merger.
 
“ Entity ” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm, labor organization, unincorporated organization, or other
enterprise, association, organization or business entity.
 
“ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“ Executive Officer ” means an “officer” (as such term is defined in Rule
16a-1(f) promulgated under the Exchange Act on the date hereof) of DGSE.
 
“ Immediate Family ” means, with respect to any individual, such individual’s
(i) children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, former spouses, siblings, nieces, nephews, or current or former
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including in each case by adoption, and (ii) any other
individual sharing such individual’s household (other than a tenant or
employee).
 
“ Independent Director ” means a Director or Nominee (i) who is not and has
never been an officer or employee of DGSE, Superior or SIBL or their respective
Affiliates or Associates, or of any Entity that derived 5% or more of its
revenues or earnings in any of its three most recent fiscal years from
transactions involving DGSE, Superior, SIBL or any Affiliate or Associate of any
of them, (ii) who has no affiliation, compensation, consulting or contracting
arrangement with DGSE, Superior or SIBL or their respective Affiliates or
Associates or any other Entity such that a reasonable person would regard such
individual as likely to be unduly influenced by management of DGSE, Superior or
SIBL, respectively, or their respective Affiliates or Associates, and (iii) who
is a Director the DGSE Board has determined, or a Nominee the DGSE Board is
reasonably likely to determine, to be “independent” within the meaning of the
applicable listing rules of DGSE’s principal trading market from time to time
and Section 10A(m)(3) of the Exchange Act and Rule 10A-3(b)(1) promulgated
thereunder.
 
G-2

--------------------------------------------------------------------------------


 
“ Person ” means any (i) individual, (ii) group (within the meaning of Section
13 of the Exchange Act), (iii) supranational, national, federal, state, local,
municipal, foreign or other governmental or quasi-governmental authority of any
nature (including any legislature, agency, board, body, bureau, branch,
department, division, commission, instrumentality, court, tribunal, magistrate,
justice or other entity exercising governmental or quasi-governmental powers, or
(iv) any Entity.
 
“ SEC ” means the United States Securities and Exchange Commission.
 
“ SEC Rules ” means the rules and regulations promulgated by the SEC under the
Securities Act, the Exchange Act or SOX.
 
“ Securities Act ” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
“ SOX ” means the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated thereunder.
 
2. Board of Directors .
 
2.1 Nominations . From and after the Effective Time, (i) for so long as SIBL
shall Beneficially Own at least 15% of the outstanding shares of Common Stock as
of the record date for the applicable meeting at which directors are to be
elected to the DGSE Board, SIBL shall have the right to nominate up to two
Independent Directors for election to the DGSE Board, (ii) for so long as Smith
shall Beneficially Own at least 10% of the outstanding shares of Common Stock as
of the record date for the applicable meeting at which directors are to be
elected to the DGSE Board, Smith shall have the right to nominate up to two
Independent Directors for election to the DGSE Board, (iii) for so long as Smith
is an executive officer of DGSE, Smith shall have the right to be nominated for
election to the DGSE Board, and (iv) as long as William H. Oyster (“ Oyster ”)
is an executive officer of DGSE, Oyster shall have the right to be nominated for
election to the DGSE Board (all of the foregoing six nominees, collectively, the
“ Nominees ”). All Nominees shall be individuals at least 18 years of age.
 
2.2 Audit Committee Financial Expert . The Stockholders shall use their
reasonable efforts to nominate at least one Independent Director who is
qualified as an “audit committee financial expert”, as such term is defined for
purposes of Item 401(h)(2) of Regulation S-K of the SEC Rules (or satisfies the
applicable requirements of any successor rule or regulation thereto).
 
2.3 Notice of Elections, Etc . DGSE shall provide to each Stockholder entitled
to nominate Nominees hereunder and to each executive officer entitled to be
nominated as a Nominee hereunder 15 days prior written notice of any intended
mailing of notice to its stockholders for a meeting at which directors are to be
elected, and any such Stockholder or executive officer, as the case may be,
shall notify DGSE in writing, prior to such mailing, of each Nominee nominated
by such Stockholder or whether such executive officer requests to be nominated,
as the case may be. If any such Stockholder or executive officer fails to give
notice to DGSE as set forth in this Section 2.3, it shall be deemed that the
Nominee of such Stockholder then serving as a Director shall be its Nominees for
reelection or that such executive officer requests to be nominated, as the case
may be.
 
2.4 DGSE Solicitation and Voting of Shares . Subject to the applicable fiduciary
duties of the DGSE Board, or any applicable committee thereof, and compliance by
DGSE and the DGSE Board, or such committee, in good faith with applicable law,
including the SEC Rules and the listing rules of DGSE’s principal trading
market, DGSE and the DGSE Board shall, in connection with any vote or meeting of
DGSE stockholders at which directors to the DGSE Board are to be elected, (i)
cause each Nominee to be included in the slate of nominees recommended by the
DGSE Board to DGSE’s stockholders for election as directors, and (ii) use its
reasonable efforts to cause the election of each Nominee, including (A)
including each Nominee in DGSE’s proxy statement (provided such Nominee promptly
provides any information DGSE reasonably requests in connection with the
preparation of its proxy statement, including a duly completed director’s
questionnaire in such form as DGSE may reasonably provide to such Nominee), (B)
recommending a vote for each Nominee, and (C) soliciting proxies in favor of
each Nominee’s election to the DGSE Board.
 
G-3

--------------------------------------------------------------------------------


 
2.5 SIBL Voting . As long as SIBL Beneficially Owns any Common Stock of DGSE,
SIBL shall, in its capacity as a stockholder of DGSE, take all reasonable
actions, including voting all DGSE Shares which are Beneficially Owned by SIBL
in person or by proxy at any annual or special meeting of DGSE stockholders
called for the purpose of voting on the election of directors, or executing a
written consent in lieu thereof in respect of such DGSE Shares, to elect (i)
Smith as a Director if nominated and then an Executive Officer, and (ii) Oyster
as a Director if nominated and then an Executive Officer. SIBL shall take all
such other actions, including providing instructions to its nominated Directors
and causing its Affiliates and Associates to vote all DGSE Shares respectively
owned or controlled by them, as may be required to effectuate the intents and
purposes of the foregoing.
 
2.6 Non-Qualified Nominees . If the DGSE Board determines in good faith that a
Nominee elected as a Director who is required to be an Independent Director does
not qualify as an Independent Director or is otherwise not qualified to serve as
a Director pursuant to Section 2.1, the nominating Stockholder shall take all
action necessary to cause such Director to resign from office and the DGSE Board
may, in compliance with DGSE’s Bylaws as in effect from time to time, remove
such Director from office.
 
2.7 Replacement of Directors . If (i) any Nominee shall fail to be elected as a
Director, or (ii) any Nominee elected as a Director shall cease to serve as a
Director, whether by virtue of death, resignation (including because such
Nominee is required to resign pursuant to the last sentence of Section 2.1),
removal or otherwise, before his or her successor has been duly elected and
qualified at a meeting of DGSE stockholders at which Directors are to be
elected; and in either case a vacancy exists on the DGSE Board, then the
Stockholder who had nominated such Nominee or former Director, as the case may
be, shall have the right to nominate a replacement Nominee who satisfies the
applicable qualifications of such unelected Nominee or former Director, as the
case may be, to fill such vacancy within 30 days of the date of such vacancy. In
any such case, subject to the applicable fiduciary duties of the DGSE Board, or
any applicable committee thereof, and compliance by DGSE and the DGSE Board, or
such committee, in good faith with applicable law, including the SEC Rules and
the listing rules of DGSE’s principal trading market, the remaining Directors
shall act to elect such replacement Nominee to fill such vacancy.
 
3. Miscellaneous .
 
3.1 Construction . For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:
 
(a) all references in this Agreement to designated “Articles,” “Sections” and
other subdivisions, or to designated “Exhibits,” “Schedules” or “Appendices,”
are to the designated Articles, Sections and other subdivisions of, or the
designated Exhibits, Schedules or Appendices to, this Agreement;
 
(b) references to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
 
(c) the words “include,” “includes,” and “including” shall be deemed to be
followed by “without limitation”;
 
(d) the term “or” shall not be exclusive;
 
(e) pronouns in masculine, feminine, and neuter genders shall be construed to
include any other gender;
 
(f) whenever the singular number is used, if required by the context, the same
shall include the plural, and vice versa; and
 
(g) the words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.
 
G-4

--------------------------------------------------------------------------------


 
3.2 Titles and Headings . The section and paragraph titles and headings
contained herein are inserted purely as a matter of convenience and for ease of
reference and shall be disregarded for all other purposes, including the
construction, interpretation or enforcement of this Agreement or any of its
terms or provisions.
 
3.3 Voluntary Execution of Agreement . This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties.
Each of the Parties acknowledges, represents and warrants that (i) it has read
and fully understood this Agreement and the implications and consequences
thereof; (ii) it has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of its own choice, or it has made a
voluntary and informed decision to decline to seek such counsel; and (iii) it is
fully aware of the legal and binding effect of this Agreement.
 
3.4 Assignment . None of the Parties may assign any of its rights or interests
or delegate any of its duties or obligations under this Agreement without the
prior written consent of the other Parties, which consent may be withheld in
each Party’s sole discretion. Any purported assignment not in full compliance
with this Section 3.4 shall be null and void and of no force or effect ab initio
. Subject to the sentence next preceding, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the Parties and express
beneficiaries hereof and their respective heirs, executors, administrators,
successors and permitted assigns
 
3.5 Amendments and Modification . This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by each of the Parties.
 
3.6 Severability . The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any Party or to any circumstance, is
adjudged by a court, tribunal or other governmental body, arbitrator or mediator
not to be enforceable in accordance with its terms, the Parties agree that such
governmental body, arbitrator or mediator making such determination shall have
the power to modify the provision in a manner consistent with its objectives
such that it is enforceable, and to delete specific words or phrases, and in its
reduced form, such provision shall then be enforceable and shall be enforced.
 
3.7 No Waiver . The failure of any Party to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party with its obligations
hereunder, or any custom or practice of the Parties at variance with the terms
hereof shall not constitute a waiver by such Party of its right to exercise any
such or other right, power or remedy or to demand such compliance. No waiver by
any Party of any default, misrepresentation or breach hereunder, whether
intentional or not, shall be effective unless in writing and signed by the Party
against whom such waiver is sought to be enforced, and no such waiver shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.
 
3.8 Arbitration . Any dispute, claim or controversy arising out of or relating
to this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Dallas, Texas
before one arbitrator. The arbitration shall be administered by the Judicial
Arbitration and Mediation Services (“ JAMS ”) pursuant to its Streamlined
Arbitration Rules and Procedures. Judgment on any award may be entered in any
court having jurisdiction. This clause shall not preclude Parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction. The arbitrator may, in the award, allocate all or part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.
 
3.9 Specific Performance . The Parties declare that it is impossible to measure
in money the damages that would accrue to a Party by reason of another Party’s
failure to perform any of the obligations hereunder. Each Party therefore
consents to an order of specific performance with respect to any of its
obligations hereunder. Any Party against whom an order for specific performance
is sought hereby waives any claim or defense therein that the moving party has
an adequate remedy at law or that money damages would provide an adequate
remedy. It shall, however, be the election of the moving party as to whether or
not to seek specific performance. An order for specific performance shall be
among the remedies that can be granted pursuant to an arbitration instituted
under Section 3.8 and enforced by any court of competent jurisdiction.
Additionally, solely for the purpose of provisional relief prior to the
commencement of the arbitration process provided for in Section 3.8 or pending a
determination on the merits pursuant to such arbitration process, any Party may
seek from an appropriate court injunctive relief, trustee process, attachments,
equitable attachments or similar relief.
 
G-5

--------------------------------------------------------------------------------


 
3.10 Notices . All notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given, (i)
upon receipt if sent via registered or certified mail, return receipt requested,
in the U.S. mails, postage prepaid, (ii) when sent if sent by facsimile or
email; provided, however , that the facsimile or email is promptly confirmed by
telephone confirmation thereof, (iii) when delivered, if delivered personally to
the intended recipient, and (iv) one business day following delivery to a
reputable national courier service for overnight delivery; and in each case,
addressed to a Party at the following address for such Party:
 
(a)  If to DGSE, addressed to it at:
 
DGSE Companies, Inc.
2817 Forest Lane
Dallas, Texas 75234
Attn: Dr. L.S. Smith
Facsimile: [omitted]
Email: [omitted]
 
with a copy (which shall not constitute notice and which shall not be required
for delivery to be effective) to:
 
Sheppard, Mullin, Richter & Hampton LLP
12275 El Camino Real, Suite 200
San Diego, California 92130-2006
Attn: John J. Hentrich, Esq.
Facsimile: [omitted]
Email: [omitted]
 
(b)  If to Smith, addressed to him at:
 
Dr. L.S. Smith
519 Interstate 30, #243
Rockwall, Texas 75087
Facsimile:  
Email: [omitted]
 
(c)  If to SIBL, addressed to it at:
 
Stanford International Bank Ltd.
c/o Stanford Financial Group
6075 Poplar Avenue
Memphis, Tennessee 38119
Attn: James M. Davis, Chief Financial Officer
Facsimile: [omitted]
Email: [omitted]
 
with a copy (which shall not constitute notice and which shall not be required
for delivery to be effective) to:
 
Adorno & Yoss LLP
2525 Ponce de Leon Blvd., Suite 400
Miami, Florida 33134-6012
Attn: Seth P. Joseph, Esq.
Facsimile: [omitted]
Email: [omitted]
 
G-6

--------------------------------------------------------------------------------


 
Or in each case to such other address, email address or fax number as the Party
to whom the notice, request, instruction or other document is given may have
previously furnished to the other Parties in writing in the manner set forth in
this Section 3.10.
 
3.11 Governing Law . This Agreement and the performance of the transactions and
obligations of the Parties hereunder shall be governed by and construed in
accordance with the laws of the State of Texas applicable to contracts
negotiated, executed and to be performed entirely within such State by residents
thereof.
 
3.12 Entire Agreement . This Agreement constitutes the entire agreement and
understanding of the Parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated by this Agreement.
 
3.13 Third-Party Beneficiaries . This Agreement is made solely for the benefit
of the Parties and their respective permitted successors and assigns, and,
except to the extent provided in Section 2 regarding Oyster, no other Person
shall have or acquire any right or remedy by virtue hereof except as otherwise
expressly provided herein.
 
3.14 Submission to Jurisdiction; No Jury Trial . Any suit, action or proceeding
with respect to this Agreement shall be brought exclusively in any court of
competent jurisdiction in the County of Dallas, Texas. ALL PARTIES HERETO HEREBY
IRREVOCABLY WAIVE ANY OBJECTIONS WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
PERSONAL JURISDICTION OR VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT BROUGHT IN ANY SUCH COURT AND HEREBY FURTHER
IRREVOCABLY WAIVE ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVE ANY RIGHT
TO A JURY TRIAL IN ANY ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.
 
3.15 Counterparts . This Agreement may be executed in two or more original or
facsimile counterparts, each of which shall be deemed an original but all of
which together shall constitute but one and the same instrument.
 
3.16 Facsimile Execution . A facsimile, telecopy or other reproduction of this
Agreement may be executed by one or more Parties, and an executed copy of this
Agreement may be delivered by one or more Parties by facsimile or similar
electronic transmission device pursuant to which the signature of or on behalf
of such Party can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any Party, all
Parties agree to execute an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
G-7

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.



       
DGSE COMPANIES, INC.
       
By:
     
Dr. L.S. Smith
Chairman and Chief Executive Officer
         
 
 
STANFORD INTERNATIONAL BANK, LTD.
       
By:
     
James M. Davis
Chief Financial Officer
             
DR. L.S. SMITH
                 





G-8

--------------------------------------------------------------------------------

